Citation Nr: 0205570	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  97-34 243A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1988 decision by the Board of Veterans' Appeals 
(Board) that denied entitlement to an increased rating for 
post-traumatic stress disorder.



REPRESENTATION

Moving party represented by:  Robert E. Kelly, attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to June 
1969.

In a decision dated November 21, 1988, the Board denied an 
increased rating for post-traumatic stress disorder.  Through 
his attorney, the moving party submitted a statement that has 
been construed as a motion for revision of the Board's 
November 1988 decision on the basis of CUE.  The Board notes 
that in a November 2000 decision, it found that CUE was not 
present in the November 21, 1988 decision.  The veteran 
appealed this determination to the United States Court of 
Appeals for Veterans Claims (Court) which, in an Order dated 
May 4, 2001, granted the Appellee's Unopposed Motion for 
Remand and to Stay Proceedings.  The case is again before the 
Board for consideration.


FINDING OF FACT

The moving party failed to adequately set forth the alleged 
CUE, or errors of fact or law in the November 21, 1988 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.


CONCLUSION OF LAW

Since the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion is 
dismissed without prejudice to refiling.  38 C.F.R. 
§§ 20.1403, 20.1404(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2001).

A review to determine whether CUE exists in a case may be 
instituted by the Board on its own motion, or upon request of 
a claimant at any time after the decision is made.  38 
U.S.C.A. § 7111(c) and (d) (West Supp. 2001).  A request for 
a revision is to be submitted directly to the Board and 
decided by the Board on the merits.  38 U.S.C.A. § 7111(e) 
(West Supp. 2001).  A claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board.  38 U.S.C.A. § 7111(f) (West Supp. 
2001).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by the 
Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-
1411 (2001).  Section 20.1404(b) as it operates in 
conjunction with section 20.1404(c) to deny review of a 
motion was declared invalid by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  See 
Disabled American Veterans et al. V. Gober, 234 F. 3d 682 
(Fed. Cir. 2000).  

Effective July 10, 2001, 38 C.F.R. § 20.1404(b) was revised.  
66 Fed. Reg. 35902-35903 (July 10, 2001).  It now states that 
a motion for revision of a decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

Pursuant to applicable regulations, CUE is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time, 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. 
§ 20.1403(b)(1).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c) 
(emphasis added).  Examples of situations that are not CUE 
include a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in the Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in rating decisions.  See Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Board may, 
therefore, rely on well-established precedent of the Court on 
what exactly constitutes a valid claim of CUE, such as is set 
forth in Russell, Damrel, and Fugo, all supra.

The moving party argues that the Board's failure to obtain 
records of VA psychiatric treatment, which were referred to 
by evidence already in the claims folder, constituted CUE.  
The Board notes that in his April 2000 brief, the veteran's 
attorney referred to the Board's failure to obtain "service 
medical records," it is clear from a review of the remainder 
of the record that he is referring to records of current 
treatment.  In addition, the veteran's attorney notes that 
the November 1988 Board decision failed to consider a 
statement by a VA psychiatrist that was mentioned by the 
veteran's representative.  It is argued, accordingly, that 
all the facts were not before the VA when the decision was 
promulgated.

Copies of VA treatment records have been associated with the 
claims folder.  These records include an April 1988 letter 
from the veteran's treating psychiatrist.  In that letter, 
the VA physician commented that the veteran's psychiatric 
symptoms were due to a chronic major depressive disorder, not 
post-traumatic stress disorder or antisocial personality 
disorder.  It is further asserted that the failure of the 
Board to consider such evidence constitutes CUE.  

Initially, it must be observed that a determination of CUE 
must be based on the evidence of record at the time the 
original decision was made.  Reference to records not before 
the Board at that time may not be made.  In addition, it is 
significant to point out that the veteran's argument 
essentially is that the Board failed to comply with the duty 
to assist.  However, as noted above, the failure to fulfill 
this duty is specifically precluded from being a basis for a 
claim of CUE.  Therefore, the fact that the VA might not have 
had certain records available to it may not be considered in 
a determination of whether CUE was present in the decision.  

The Board acknowledges that in Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that the VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even when they were not actually 
before the adjudicating body.  However, the Bell doctrine of 
constructive notice is inapplicable to this case.  In Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994), the veteran held that 
the Bell constructive notice doctrine could not be applied 
retroactively to VA adjudications occurring prior to the time 
Bell was decided.  See Lynch v. Gober, 11 Vet. App. 22, 26-29 
(1997).  Since the Board decision at issue in this case was 
rendered prior to Bell, the principle set forth in that 
decision does not operate to make any VA records 
constructively part of the record.  Therefore, the Board 
concludes that there is no basis for a claim of CUE in the 
November 1988 Board decision.

With respect to any other basis on which CUE might be 
claimed, the Board emphasizes that in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged CUE, and that non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general non-specific 
allegations of error are insufficient to satisfy this 
requirement under 38 C.F.R. § 20.1404(b).  

Finally, the Board notes while it has considered the possible  
application of the recently enacted Veterans Claims  
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA), and the regulations promulgated thereto (66 Fed. Reg.  
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102,  
3.156(a), 3.159, and 3.326(a)), the case of Livesay v. 
Principi, 14 Vet. App. 324 (2001) held  that the VCAA did not 
apply to motions for CUE.  As the  regulations do not provide 
any rights other than those provided by the Act itself, the 
Board finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to  implement the VCAA. 


ORDER
The motion to revise the November 1988 Board decision on the 
basis of CUE is dismissed without prejudice to refiling.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



